Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 1-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/29/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen (Pub.No.: US 2014/0246988 A1) discloses an LED driving circuit (FIG. 2), comprising an adjusting tube (FIG. 2, Switching device 202) and a driving control circuit (FIG. 2, controlling circuit 200) of the adjusting tube, the adjusting tube receiving an input voltage (FIG. 2, gate input voltage from 208), and the driving control circuit adjusting the adjusting tube according to the input voltage to output an output current to be expected (paragraph [0030], “PWM controlling circuit 208 can generate a controlling signal in accordance with the received regulating signal to control operation of switching device 202 of the LED driver to maintain a substantially constant output current”), wherein the driving control circuit comprises: 
a reference generating circuit (FIG. 2, Vref) configured to sample an output voltage (FIG. 2, Sampling circuit 205) of the LED driving circuit to obtain an output voltage sampling signal (paragraph [0029]).

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “and a reference current signal corresponding to the output voltage sampling signal; a current adjusting circuit, connected with a control end of the adjusting tube, and configured to sample the output current to obtain an output current sampling signal, receive the reference current signal, and control a conduction state of the adjusting tube according to the output current sampling signal and the reference current signal so as to adjust a current flowing through the adjusting tube”, in combination with the other limitations of the claim.

Dependent claims 2-13 are allowed by virtue of its dependency.

Regarding claim 14, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen (Pub.No.: US 2014/0246988 A1) discloses an LED driving circuit (FIG. 2), comprising a switching power supply (FIG. 2 and paragraph [0027], flyback converter includes transformer 201, power switching device 202, pulse-width modulation (PWM) controller 208)  and a driving control circuit (FIG. 2, controlling circuit 200) of the switching power supply, the switching power supply receiving an input voltage (FIG. 2, gate input voltage from 208), and the driving control circuit adjusting the switching power supply according to the input voltage to output an output current to be expected (paragraph [0030], “PWM controlling circuit 208 can generate a controlling signal in accordance with the received regulating signal to control operation of switching device 202 of the LED driver to maintain a substantially constant output current”), wherein the driving control circuit comprises: a reference generating circuit (FIG. 2, Vref), configured to sample an output voltage  (FIG. 2, Sampling circuit 205) of the switching power supply to obtain an output voltage sampling signal (paragraph [0029]). 

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “compare the output voltage sampling signal with a first reference voltage signal to output a comparison result, and select a reference current signal according to the comparison result; and a current adjusting circuit, connected with a control end of a switching tube of the switching power supply, and configured to sample the output current to obtain an output current sampling signal, receive the reference current signal, and control a conduction state of the switching tube of the switching power supply according to the output current sampling signal and the reference current signal so as to adjust an output current of the switching power supply”, in combination with the other limitations of the claim.

Regarding claim 15, following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chen (Pub.No.: US 2014/0246988 A1) discloses an LED driving method, applied to an LED driving circuit (FIG. 2), the LED driving circuit comprising an adjusting tube (FIG. 2, Switching device 202) and a driving control circuit (FIG. 2, controlling circuit 200) of the adjusting tube, the adjusting tube receiving an input voltage (FIG. 2, gate input voltage from 208), and the driving control circuit adjusting the adjusting tube according to the input voltage to output an output current to be expected (paragraph [0030], “PWM controlling circuit 208 can generate a controlling signal in accordance with the received regulating signal to control operation of switching device 202 of the LED driver to maintain a substantially constant output current”), wherein the LED driving method comprises: sampling an output voltage of the LED driving circuit to obtain an output voltage sampling signal (paragraph [0029]).

The prior art fails to teach or reasonably suggest a light emitting element driving device comprising “a reference current signal corresponding to the output voltage sampling signal; sampling the output current to obtain an output current sampling signal, and controlling a conduction state of the adjusting tube according to the output current sampling signal and the reference current signal so as to adjust a current flowing through the adjusting tube”, in combination with the other limitations of the claim.

Dependent claims 16-20 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831